IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LOLA MCDOUGAL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2956

KEATS COASTAL STAMPING
TRAVELERS INSURANCE,
AND ASPEN
ADMINISTRATORS, INC.,

      Appellees.


_____________________________/

Opinion filed January 9, 2015.

An appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: August 28, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Dinah S. Stein and Steven H. Preston of Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami, for Appellees.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.